Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant filed a supplemental response on 8/12/2021 after Examiner had completed the Final Rejection (mailed on 8/17/2021). Examiner is entering the supplemental amendments filed on 8/12/2021; in view of the supplemental amendments, this office action replaces the Final Rejection mailed on 8/17/2021. 
Applicant's arguments filed 5/19/2021 and 8/12/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that “Johnson does not disclose “a vertical honing station” OR a “horizontal honing station” […] and the person of ordinary skill in the art would (at most) modify Nagel to have two diagonal spindles” (Page 7 of Response), and that the use of Johnson for the “orthogonal” positioning of the spindles is improper “when viewing Johnson in its entirety” (Page 8 of Response), Examiner has carefully considered but has not found to be persuasive. 
Firstly, Examiner established in the Non-Final Rejection that primary reference, Nagel, teaches of a rotary work table (130), a plurality of workstations including first honing station (150, see [0038]) in such a way that a workpiece in the form of a crank case for V-engines may pivot to the different workstations. Examiner also established that Nagel teaches of a honing spindle which can be rotated about a vertical spindle axis and can also be moved back and forth parallel to the spindle axis (axis 134 and Z axis; see [0041]), i.e. the claimed two honing units which are “essentially identically designed honing units which can work simultaneously” [0044], with provision to set up intermediate workstations in addition to the diametrically opposed workstations arranged on the long sides of the honing apparatus [0018]. 
Johnson also teaches two honing units which have spindles (25) for simultaneously or independently honing the engine block (Page 1, left column, lines 45-49), however there is an angle between the two honing spindles. Johnson also discloses that previous prior art usually hones one bank of cylinders thereafter turns the block around and hones the other bank of cylinders (Page 1, left Column, lines 25-32), and that the internal cylindrical surfaces are oriented at a 45 degree angle to the horizontal, i.e. therein lies the 90 degree angle between the cylindrical bores.
Nagel intimates and suggests implementing various honing operations as well as other machining operations to provide a complete machining of cylinder bores on a crankcase with the shortest possible production times [0007], [0051]. The teachings of Johnson disclose that the two honing stations would permit a concurrent or rapid honing operations on a v-type cylinder (Page 2, right column, lines 29-36), a commonly shared goal with Nagel. By using the disclosure of Johnson to modify Nagel to incorporate two honing stations which are orthogonal to one another, this can be achieved. Nagel has already established the vertical axis of one honing unit as movable along the rotary table axis (134); given that engine crankcases have standard design constraints, the additional honing unit 
“…to finish internal combustion engine cylinders arranged in vertical banks of 4 to 8, more or less. These machines have generally been provided with flexible spindles for carrying the honing tools due to the inherent advantages of this construction. With these machines, however, it has been necessary to maintain an accurate vertical axial relationship between the hones and cylinder bores in order to obviate any damaging effects of the grinding stones” and “Thus, in the case of V-type internal combustion engines in which the cylinders are disposed convergently from opposite sides of the ending block towards a common center, is has been heretofore necessary first to hone vertically one bank of cylinders and thereafter turn the block around and hone the other bank of cylinders”. 

Examiner is considering the teachings of Johnson in its entirety, and in order to preserve the well-established angles between cylindrical bores of engine crankcases, the honing spindle as implemented into Nagel follows the aforementioned design constraints. 
Regarding Applicant’s Argument that the combination “would be entirely against the teaching of the Nagel reference” and that a “person of ordinary skill would have to get rid of the rotary table” (page 8 of Response), Examiner has carefully considered but respectfully disagrees. Applicant neither cited portions of the prior art explicitly teaching away nor provided evidence that one must “get rid of the rotary table”. 
Regarding Applicant’s Argument that the combination would not arrive at the claimed invention (Page 8 of Response), and that the “banks of a convergent cylinder of a V-type internal combustion engine may be simultaneously honed” (Page 8 of response), Examiner notes that Applicant’s citation of Johnson is incomplete. In contract, Johnson discloses that an “object of the invention resides in the provision of a machine of the foregoing character in which both banks of convergent cylinders of a V-type internal combustion engine block may be simultaneously or independently honed with the base of the engine block supported in a horizontal plane” (page 1, lines 43-49). Thus, Examiner has not found the latter argument persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel (DE102012201730A1) in view of Johnson (US 2111784).
Regarding claim 1, Nagel teaches a machine base (110); 
a round table (rotary table 130) which is arranged on the machine base and which can rotate about a vertical round table axis and has a plurality of workpiece receptacles (see [0035], there are four workpiece holders 135 on top of the rotary table) which are arranged offset with respect to one another in a circumferential direction at a radial distance from the round table axis (wherein they are separated by intervals of 90 degrees), in such a way that a workpiece which is held in one of said workpiece receptacles can be transported successively to different workstations of the honing machine by rotating the round table (see [0035] disclosing that the workpiece holder can be transported to different work stations of the honing machine one after the other by rotating the table); wherein 
at least one of the workstations is a vertical honing station which has at least one vertical honing unit which has a honing spindle which can move back and forth in the direction of a spindle axis, which is oriented parallel to the round table axis, rotatably about said spindle axis (please refer to first honing station 150, see also [0041], [0042] regarding the rotation about a vertical axis as well as the ability to move back and forth). 
Nagel further discloses that the honing machine may have an additional honing station, each with two honing units, disposed on separate carriages (200) carried by the machine head [0044], wherein there may be even a total of four work stations [0039]; see also [0036-0037]. However, Nagel does not explicitly teach that the other work station is provided as a horizontal unit. 
	However, from the same or similar field of endeavor, Johnson (US 2111784) discloses spindles (25) which operate simultaneously or independently on a V-type cylinder block, wherein the spindles are orthogonal relative to one another (see spindles 25 as well as Figures 1 and 2 regarding the angle between the tools; see also page 1, left column, lines 43-40). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Johnson to have two tool spindle stations disposed orthogonally relative to one another into the invention of Nagel by modifying the secondary honing station to be include horizontal operations. The axes which define what is considered horizontal and vertical are based on objective operational orientation limited by design constraint of an internal combustion engine. Nagel intimates and suggests implementing various honing operations and possibly also other machining operations to provide a complete machining of cylinder bores on a crankcase with the shortest possible production times [0007], [0051]. The teachings of Johnson disclose that the relationship between the two honing stations would permit a concurrent or rapid honing operations on a v-type cylinder (Page 2, right column, lines 29-36), a commonly shared goal with Nagel [0004], [0011]. Nagel further intimates and suggests that the invention may be modified to incorporate other honing stations, even lending itself to the extent that the module should be able to carry out as many different machining processes as possible [0005], with provision to set up intermediate workstations in addition to the diametrically opposed workstations arranged on the long sides of the honing apparatus [0018]. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized a honing operation on a different axis as obvious. Johnson teaches two honing units which have spindles (25) for simultaneously or independently honing the engine block (Page 1, left column, lines 45-49). By using the disclosure of Johnson to modify Nagel to incorporate two honing stations which are orthogonal to one another, rapid honing can be achieved. This modification would be recognized as applying a known technique, i.e. spindle operations on two different axes, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Nagel has already established the vertical axis of one honing unit as movable along the rotary table axis (134); given that engine crankcases have standard design constraints, and in order to preserve said constrains, the additional honing unit as implemented into Nagel would be actuated along the x or y axis, i.e. an axis considered horizontal and orthogonal to the vertical z axis. See also Johnson, Page 1 left Column, lines 11-35 disclosing the criticality of this design constraint.
Thus, the combination of Nagel as modified by Johnson teaches the claim recitation of at least one of the workstations is a horizontal honing station which has at least one horizontal honing unit which has a honing spindle which can move back and forth in the direction of a horizontal spindle axis, rotatably about said spindle axis, wherein the horizontal honing unit is or can be positioned with respect to the round table in such a way that the horizontal honing unit assumes a processing position in which the horizontal spindle axis is oriented radially with respect to the round table axis (wherein Nagel discloses that the honing unit are disposed on a slide which is carried by the machine head in order to alter the distance between the honing spindle units and the workpiece [0044]; wherein the teachings of Johnson would provide that the secondary honing station is oriented along an axis perpendicular to the vertical axis, i.e. along the horizontal). 
Regarding claim 2, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the horizontal honing unit is arranged on the machine base (please see the combination statement provided above as well as Nagel, paragraph [0044]). 
Regarding claim 3, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the horizontal honing unit is attached to a carriage which can be moved horizontally perpendicular with respect to the horizontal spindle axis (please refer to the combination statement above as well as [0044] disclosing of the carriage movement and slide 200 provided to the honing stations).
Regarding claim 4, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage bears at least one further functional unit (wherein [0018] discloses that a brush unit, processing unit, or measuring device may also be installed; see also [0039]).
Regarding claim 5, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches characterized by a machine upper part which is arranged at a distance above the round table (130), wherein the vertical honing unit is borne by the machine upper part (see Figure 1, wherein112A-112D supports the tools; wherein [0010] discloses that there is a machine upper part located a vertical distance above the machine base).
Regarding claim 6, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches characterized by a plurality of vertical pillars (vertical rights 112A-112D, see also [0033]) which are arranged in the edge region of the machine base and bear the machine upper part (wherein [0010] discloses that the machine base carries several vertical columns in the edge area; wherein [0033] teaches that the vertical rights are fastened in the corners).
Regarding claim 7, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the vertical honing unit is attached to a carriage which is borne by the machine upper part (wherein the honing unit is provided on a slide 200, carried by machine head 120; see [0044] and [0019]).
Regarding claim 8, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage can be moved along a movement direction which is parallel to a vertical plane which contains the round table axis and runs perpendicularly with respect to the horizontal spindle axis of the horizontal honing unit (wherein the combination statement of claim 1 discloses this claim limitation in that the honing stations are oriented perpendicular to one another, i.e. both vertical and horizontal; wherein the round table axis is being considered as vertical and the first honing unit is also vertically arranged; see also [0019]).
Regarding claim 9, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage is arranged in such a way that the spindle axis of the vertical honing unit lies in the vertical plane (see paragraphs [0044] and [0019]).
Regarding claim 10, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein one of said workpiece receptacles is configured to hold a cylinder crank casing, wherein the cylinder crank casing includes a plurality of cylinder boreholes which are arranged in series and have cylinder axes parallel to one another, wherein, when the cylinder crank casing is held by the one of said workpiece receptacles, all the cylinder axes of the cylinder crank casing lie in the vertical plane containing the round table axis (wherein [0020] discloses workpiece holder is designed such that the cylinder crankcase is received by the workpiece holder, wherein the several cylinder bores of the crankcase are arranged in series with the cylinder axes remaining parallel to one another in such a manner that all of the cylinder axes lie in a common plane that is tangential to the reference circle; see also [0035] disclosing the workpiece holders having support surfaces, indexing elements, and pneumatic support controls).
Regarding claim 11, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the vertical honing station has two or more vertical honing units which can operate simultaneously (Please see [0016] regarding the quantity of honing stations, units, and spindles).
Regarding claim 12, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the honing machine is configured for an automatic tool change and has at least one tool changing device with a tool magazine which can hold a plurality of honing tools (wherein [0021] discloses an automatic tool changing device with a tool magazine that can accommodate several machining tools; see also [0040]).
Regarding claim 13, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the vertical honing station has two vertical honing units which can operate simultaneously, wherein at least another one of the workstations is another vertical honing station that has two vertical honing units which can operate simultaneously  (Please see [0016] regarding the quantity of honing stations, units, and spindles).
Regarding claim 14, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the at least one further functional unit is a further horizontal honing unit or a measuring unit (wherein [0018] discloses that a measuring device can be installed at a workstation; see also [0018] disclosing that a brush unit, processing unit, or measuring device; see also [0039], [0004]). 
Regarding claim 15, all previously recited limitations are rejected by Nagel as modified by Johnson. Modified Nagel further teaches wherein the carriage is arranged on the upper side of the machine part (please refer to Figures 1 and 2 regarding the slide 200; see also [0019]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723